Haymond, Judge,
dissenting:
Believing, as I do, that the decision in this proceeding requires the payment of compensation for a condition for which the claimant has freely accepted and received full and complete satisfaction, I respectfully register my dissent.
As pointed out in the majority opinion, the material facts are not disputed. It is clearly shown that the claim of the employee for the disabilities which resulted from silicosis in the second stage was fairly and fully compromised and satisfied 'by agreement between him and his employer and a valid release of the claim was executed by the employee on October 6, 1940, before the employer became a subscriber to the Workmen’s Compensation fund. It is not contended, or even suggested, by any party to this proceeding -that the release, when executed, was not valid or of binding force and effect. It is also clear that though neither the employee nor the employer was then subject to the provisions of the Workmen’s Compensation Law of this State, both of them, in the settlement of the claim, agreed upon the compensation of $1,000.00 on the basis of the amount then provided by the compensation statutes for silicosis in the second stage. If the compromise settlement was valid and binding and extinguished the claim of the employee, as in my judgment it unquestionably was and did, what revived the claim for the same condition for which this Court holds that the employee is now entitled to be paid, from the compensation fund, compensation a second time in the increased amount of $1,600.00? The majority opinion does not answer this simple question because manifestly it can not do so.
The holding of the majority is based upon the premise that after the employer became a subscriber to the compensation fund it was bound by all the provisions of the Workmen’s Compensation Law, and, in consequence, entitled to its benefits and subjected to its burdens. This proposition is sound in so far as it applies to acts and conduct of the employer and the employee occurring after *354the employer becomes a subscriber, but it is unreasonable to apply it to transactions which in good faith had been concluded before that time. Before the employer became a subscriber the employee had contracted silicosis in the second stage, the compromise agreement between the employer and the employee had been fully executed, and the claim of the employee had been fully satisfied and extinguished. If there had been no compromise of the claim and the employee had reduced it to judgment and the employer had paid it in full and obtained a valid release, it is difficult to imagine how any court could consider the claim as existent or capable of being revived. I can not distinguish a satisfied claim from a satisfied judgment based upon it with respect to the extinguishment of the claim. It will not do to say that the compensation of $1,000.00 received by the employee in the compromise of the claim was paid by the employer and that the pending claim is not against the employer but against the fund. That contention simply advances a distinction without a difference. The stark reality is that the claim in each instance is the same and arises from and is based upon the same facts and conditions. Whether it is paid directly by the employer, as was done in this instance, or by the fund and charged against its account, as now required, is unimportant, for in either event the ultimate payment, at least in part, - is made from funds contributed by the employer whose rate of premiums is affected by the present award. See Code, 1931, Chapter 23, Article 2, Section 4, as amended; Peerless Coal and Coke Company v. State Compensation Commissioner, 113 W. Va. 6, 166 S. E. 529; Higgins v. Williams Pocahontas Coal Company, 103 W. Va. 504, 138 S. E. 112.
Recognition of the present claim as valid not only gives retrospective effect to the statute but also inflicts an unjust and legally unauthorized penalty upon the employer for its election to become a subscriber to the compensation fund. Before the compensation law had any application whatsoever to either the employer or the employee his disability had fully developed, they had settled the claim *355of the employee, and the employer had satisfied it in full by the payment of $1,000.00 as compensation for the disability. At this late date, to bring the entirely concluded transaction within the compensation statutes, to resurrect the legally extinguished claim, and to apply the statutory provision which prohibits the valid release of a claim of an employee which arises while his employer is subject to the Workmen’s Compensation Law, are simply to make that law retrospective in every such instance despite the uniform holdings of this Court to the contrary. In the recent case of State ex rel. Conley v. Pennybacker, 131 W. Va. 442, 48 S. E. 2d 9, this Court said: “The presumption is that a statute is intended to operate prospectively and not retrospectively in the absence of clear, strong and imperative words to show the legislative intent to give retroactive force and effect. * * * Under the compensation laws of this State the relationship between employer and employee with respect to compensation is contractual * * *, and legislation can not be made retroactive if to do so would impair the obligation of contracts or disturb vested rights.” See also Lester v. State Compensation Commissioner, 123 W. Va. 516, 16 S. E. 2d 920; Hardin v. Appeal Board, 118 W. Va. 198, 189 S. E. 670; Long Flame Coal Company v. State Compensation Commissioner, 111 W. Va. 409, 163 S. E. 16; Jenkins v. Hedberlin, 107 W. Va. 287, 148 S. E. 117. If, as this Court now holds, the claim of an employee which has been fully paid and extinguished by a valid release, freely and fairly executed for a valuable consideration, may be paid again from the compensation fund when the employee who suffers no injury or disability other than the one for which he has been fully compensated continues to work for the same employer after the employer has become a subscriber to the compensation fund, the previously settled and satisfied claim of every injured workman similarly situated may be revived and again paid from the fund and charged against the account of the employer. Such a result, obviously never intended by the parties to the compromise of the claim involved in this proceeding, is palpably unjust and should not be permitted or toler*356ated by any court. Moreover, a rule productive of such harsh and unfair results and so legally unsound would operate to deter employers eligible to subscribe to the Workmen’s Compensation fund from exercising their statutory right to do so. It is difficult to believe that an employer not a subscriber to the Workmen’s Compensation fund, after having made settlement of numerous claims of his employees who continue to work for him, would become a subscriber upon the condition that those claims would again be paid from the fund if he elected to bring himself within the provisions of the Workmen’s Compensation Law. The present condition of the employee has existed since 1936; his claim for compensation for the harmful and injurious effects of silicosis in the second stage was finally settled and paid by the employer and released by the employee on October 6, 1940; but now, approximately fourteen years after he became afflicted, and ten years after he was paid in full, his claim will again be paid from the Workmen’s Compensation fund, not in the original amount of $1,000.00, but in the enlarged sum of $1,600.00, the amount fixed for second stage silicosis by Section 6a, Article 4, Chapter 131, Acts of the Legislature, 1945, Regular Session, which was the statute in force when the claim was filed. This amount is chargeable to the account of the employer; and the employee is permitted to keep, and the employer is required to lose, the original payment of $1,000.00 which each of the parties to the compromise, at the time it was effected, believed was a final settlement of the claim. I can not countenance or approve this surprising and unprecedented result of the present decision; and, in my judgment, the mere statement of the foregoing facts should impel the denial of the claim of the employee in this proceeding.
The recognized policy of the law forbids more than one complete satisfaction for the same wrong. The well established rule is that when a claimant has accepted satisfaction in full for an injury done to him, the law will not permit him to recover again for the same damages. Makarenko v. Scott, 132 W. Va. 460, 55 S. E. 2d *35794; New River and Pocahontas Consolidated Coal Company v. Eary, 115 W. Va. 46, 174 S. E. 573; McDonough v. National Hospital Association, 134 Or. 451, 294 P. 351; Berkley v. Wilson, 87 Md. 219, 39 A. 502; Cleveland v. City of Bangor, 87 Me. 259, 32 A. 892, 47 Am. St. Rep. 326. The decision in this proceeding violates this fundamental legal principle and, for that reason alone, is utterly unwarranted and unsound.
For the reasons set forth in this dissent, I would affirm the order of the Workmen’s Compensation Appeal Board and deny the claim.